Name: Council Decision (EU) 2017/1849 of 10 October 2017 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of NÃ ¡rodnÃ ¡ banka Slovenska
 Type: Decision
 Subject Matter: monetary economics;  Europe;  accounting;  monetary relations
 Date Published: 2017-10-13

 13.10.2017 EN Official Journal of the European Union L 264/5 COUNCIL DECISION (EU) 2017/1849 of 10 October 2017 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of NÃ ¡rodnÃ ¡ banka Slovenska THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular Article 27.1 thereof, Having regard to the Recommendation of the European Central Bank of 8 September 2017 to the Council of the European Union on the external auditors of NÃ ¡rodnÃ ¡ banka Slovenska (ECB/2017/27) (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Member States whose currency is the euro are to be audited by independent external auditors recommended by the ECB's Governing Council and approved by the Council of the European Union. (2) The mandate of NÃ ¡rodnÃ ¡ banka Slovenska's current external auditors, Ernst & Young Slovakia, spol. s r.o., ended after the audit for the financial year 2016. It is therefore necessary to appoint external auditors for NÃ ¡rodnÃ ¡ banka Slovenska from the financial year 2017. (3) NÃ ¡rodnÃ ¡ banka Slovenska has selected Deloitte Audit s.r.o. as its external auditors for the financial years 2017 to 2020, with an option to extend the mandate to the financial years 2021 to 2023. (4) The Governing Council of the ECB has recommended that Deloitte Audit s.r.o. should be appointed as the external auditors of NÃ ¡rodnÃ ¡ banka Slovenska for the financial years 2017 to 2020. (5) Following the recommendation of the Governing Council of the ECB, Council Decision 1999/70/EC (2) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 1999/70/EC, paragraph 16 is replaced by the following: 16. Deloitte Audit s.r.o. is hereby approved as the external auditors of NÃ ¡rodnÃ ¡ banka Slovenska for the financial years 2017 to 2020.. Article 2 This Decision shall take effect on the date of its notification. Article 3 This Decision is addressed to the ECB. Done at Luxembourg, 10 October 2017. For the Council The President T. TÃ NISTE (1) OJ C 310, 19.9.2017, p. 1. (2) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).